On May 30, 1975 the court issued the following order:
“This case comes before the court on a stipulation of settlement filed on May 15,1975, signed by the respective attorneys of record, in which it is stated that a written offer was submitted by the plaintiff to the Attorney General and duly *952accepted on belialf of the defendant, whereby the plaintiff agreed to accept the sum of $27,000, to be allocated as provided below, in full settlement of all claims set forth in the petition, as amended, and the defendant consented to the entry of judgment in that amount, as well as the inclusion in the judgment order of certain directives contained in the stipulation, all as provided below.
“now therefore, it is ordered that judgment be and the same is entered for plaintiff in the sum of twenty-seven thousand dollars ($27,000) with $3,054.08 thereof to be credited to plaintiff’s Civil Service Retirement and Disability Fund account as matching contributions for the period April 26, 1971 through September 11, 1972 and the balance of $23,945.92 to be paid to plaintiff, and
“it is further ordered pursuant to Rule 147(c) and as provided in the said stipulation, that the agency, action/ Peace Corps, shall take the following corrective actions:
“(1) Cancel the SF-50 Notification of Personnel Action, dated April 29,1971 providing for the termination of plaintiff under code 352 with the stated reason being for the ‘convenience of the Government.’
“(2) Issue a new SF-50 dated September 11, 1972 in accordance with the provisions of Chapter 550, Federal Personnel Manual Subchapters 8-5 and 8-6, entitled ‘Reporting-Corrective Action,’ providing for a voluntary change in assignment for plaintiff with AOTiON/Peace Corps.
“(3) Expunge from its official personnel file folder of plaintiff, and take all steps necessary to trace, rescind, and destroy all copies of memoranda, correspondence and documents which allege a failure on plaintiff’s part to attain a satisfactory language proficiency in French or that plaintiff had demonstrated an insensitivity to blacks or black Africans.
“ (4) Issue a directive to the effect that any official charged with commenting on plaintiff’s official records should state that plaintiff was terminated due to the expiration of his appointment (and, accordingly, plaintiff may answer question numbers 30 and 31 on the Civil Service Commission Standard Form 171 in the negative).”